internal_revenue_service number release date index number -------------------------- ---------------------- ---------------------------------------------- ------------------------------ ----------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita b04 plr-121584-14 date date legend taxpayer llc tax_matters_partner for llc company tax advisor tax advisor year year year x dollar_figurea dear ------------- ----------------------------------------------------- --------------------------------------------------------------------- -------------------------- ---------------- ---------------------- --------------------------- ------- ------- ------- ----- ----------------- this letter responds to a letter_ruling request originally dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_108 of the internal_revenue_code and sec_1_108-5 of the income_tax regulations to exclude income resulting from the discharge of qualified_real_property_business_indebtedness and to reduce the basis of depreciable real_property effective for taxpayer’s year tax_return facts taxpayer is an individual taxpayer taxpayer is a member of llc and owns an x interest in llc llc is a domestic limited_liability_company that is taxed as a partnership llc’s primary asset is a commercial building which formerly was leased plr-121584-14 to company prior to year company closed the location leased from llc and the property has been vacant in year the debt secured_by this property was restructured reducing the outstanding balance by approximately dollar_figurea taxpayer represents that the original debt has been incurred to acquire and construct the building and as such constitutes qualified_real_property_business_indebtedness as defined in sec_108 while these events were taking place tax advisor discussed with llc the tax consequences of this debt restructuring including the treatment of the discharge of qualified_real_property_business_indebtedness llc and tax advisor agreed that elections pursuant to sec_108 were advisable and would be made by the members of llc in march of year tax advisor prepared a draft of the year form_1065 for llc the primary purpose of this draft was to prepare the schedule k-1s that the llc owners could use to complete their year personal income_tax returns the llc’s year tax_return could not be completed at this time however because one of the owners died during year therefore llc waited for the completion of a valuation of the real_estate this was necessary to properly report the sec_743 adjustment attributable to the decedent’s successor_in_interest one of the consequences of the return’s preparation in draft form was that the review was focused primarily on the amounts reported on the k-1s relatively little time was spent on disclosures including information relevant to the debt restructuring as a consequence the fact that partners needed to explicitly make the sec_108 election on their tax returns by completing form_982 reduction of tax_attributes due to discharge_of_indebtedness was overlooked when tax advisor prepared the year tax returns for taxpayer and the other partners however tax advisor prepared the llc’s year tax_return with the exclusion of income as if the sec_108 election had been made in doing so llc applied the limitations outlined in sec_108 - ultimately limiting the income exclusion to the aggregate adjusted_basis of depreciable real_property held immediately prior to the discharge the amount excluded was applied to reduce the basis of the depreciable real_property to zero the excess was included in llc’s taxable_income subsequently llc’s year tax_return was completed and filed in december of year llc engaged tax advisor to succeed tax advisor as the provider of llc’s tax services in year tax advisor discovered that no disclosure regarding the debt forgiveness was made in llc’s year tax_return furthermore there was also no cancellation of indebtedness cod income included on the schedule k-1s as a flow-through item although the partners of llc had been informed that tax advisor would prepare all necessary disclosures and forms none of the partners’ tax returns included form_982 or any other disclosure related to the debt forgiveness as plr-121584-14 such none of the partners had made the sec_108 election taxpayer tax_matters_partner for llc and tax advisor submitted affidavits consistent with the above facts taxpayer and the other partners filed this request for an extension of time to make the election taxpayer represents that upon receipt of a favorable ruling taxpayer will file an amended_return to make the election under sec_108 the amended_return will include form_982 along with a copy of this ruling no further adjustments would be required to taxpayer’s tax_return because prior returns of llc and the partners including taxpayer were prepared as if the partners had made the sec_108 election law sec_108 provides that gross_income does not include any amount that but for sec_108 would be includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 provides in general that the amount excluded under sec_108 with respect to any qualified_real_property_business_indebtedness shall not exceed the excess of the outstanding principal_amount of such indebtedness immediately before the discharge over the fair_market_value of the real_property described in sec_108 as of such time sec_108 requires a taxpayer to make an election to exclude cod income under sec_108 sec_108 provides that in the case of a partnership sec_108 and sec_108 are applied at the partner level sec_1_108-5 provides that the election under sec_108 is made on the timely filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludible from gross_income under sec_108 the election is made on a completed form_982 in accordance with that form and its instructions sec_301_9100-1 through sec_301_9100-3 provide the standards that the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extension of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer plr-121584-14 acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election however a taxpayer is not considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts in addition sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all respects of the required election and related consequences but chose not to make the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable_year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section analysis plr-121584-14 the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith taxpayer reasonably relied on tax advisor to prepare federal_income_tax returns for llc and taxpayer for year furthermore taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer did not affirmatively choose not to make the election rather taxpayer anticipated that tax advisor would prepare the appropriate election taxpayer is not using hindsight in requesting relief it was taxpayer’s expectation that the debt relief qualified for sec_108 treatment additionally based on the facts of the case provided granting an extension will not prejudice the interests of the government granting relief would simply allow taxpayer to file an amended tax_return for year consistent with how the original tax_return was filed previously - as if the election had been made taxpayer represents that none of the years impacted by this late election are closed by the period of limitations on assessments under sec_6501 ruling based upon our analysis of the facts as represented we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government thus the requirements of sec_301_9100-1 and sec_301_9100-3 are met accordingly we grant taxpayer an extension of days from the date of this letter to file an amended_return to make the election under sec_108 and sec_1_108-5 the election is to be made on form_982 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling except as expressly provided herein we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this letter does not rule on whether the amount of income at issue is properly treated as cod income under sec_61 in addition this letter also does not rule on whether the income in fact qualifies for exclusion from income under sec_108 including sec_108 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-121584-14 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and the first-listed authorized representative we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure
